UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6167



MICHAEL MCCOY,

                                              Plaintiff - Appellant,

          versus


SHOPPERS FOOD WAREHOUSE,

                                              Defendant - Appellee,
          and


WARDEN,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-02-
3838-MJG)


Submitted:   June 9, 2003                  Decided:   June 19, 2003


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McCoy filed an employment discrimination complaint

(No. 02-CA-3838-MJG) in the district court on November 25, 2002.

In an order dated December 2, 2002, the district court directed

McCoy to file an amended complaint demonstrating that he had

exhausted his administrative remedies and to either pay the filing

fee or to file an application to proceed in forma pauperis.

     The district court subsequently discovered that McCoy had

filed another complaint based on the same facts and also raising a

claim of employment discrimination.          The district court clerk had

docketed those papers as a separate case (No. 02-CA-3946-MJG).

Because the second complaint was filed on the proper forms and

because   McCoy   had   filed   an   application   to   proceed   in   forma

pauperis, the district court dismissed the first, incomplete action

without prejudice.       The second lawsuit—raising the same claim

against the same defendant—is proceeding in the district court.

Thus, the dismissal of the first action has not harmed McCoy’s

ability to pursue a remedy for the alleged discrimination.

     The decision to dismiss the initial lawsuit was a sound

exercise of the district court’s discretion to manage the court’s

docket.    We therefore affirm.           We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                      2
the materials before the court and argument would not significantly

aid the decisional process.




                                                          AFFIRMED




                                3